DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11- 14 and 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Metropulos et al. (2014/0209634).
Metropulos et al. disclose, in fig. 32, Re-claim 1, a beverage dispensing system, comprising: a cooler 12, 800; and
a beverage dispenser 1 (see figs. 2, 8, 10) positioned within the cooler; the beverage dispenser comprising: a nozzle 814; a flow of water 80;
an internal carbonation system 90 in communication with the flow of water and the nozzle; and
a plurality of internal ingredient containers 20 in communication with the nozzle; wherein the beverage dispenser produces a beverage at the nozzle within the cooler.

Re-claims 5, 6, wherein the internal carbonation system comprises a carbon dioxide tank 90 in communication with a carbonator 112;
wherein the carbonator comprises a carbonation tank or an in-line carbonator.
Re-claim 7, wherein the plurality of internal ingredient containers comprises one or more macro-ingredient containers 6.
Re-claim 8, wherein the plurality of internal ingredient containers comprises a plurality of micro-ingredient containers 8.
Re-claim 9, further comprising an agitating micro-ingredient rack with the plurality of micro-ingredient containers thereon (see [0080], [0088], [0118].
Re-claims 11, 12, further comprising one or more pumps in communication with the plurality of internal ingredient containers and the nozzle, [0064];
wherein the one or more pumps comprise positive displacement pumps or mechanical pumps.
Re-claim 13, the plurality of internal ingredient containers comprises a plurality of ingredient pods, [0064].
Re-claim 14, wherein the cooler comprises a shelf with a track and wherein the beverage dispenser is maneuverable along the track, [0080].
Re-claim 15, Metropulos et al. disclose an invention comprising limitations substantially as claimed; therefore, the invention of Metropulos et al. is capable of performing the steps as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Metropulos et al. in view of Aguirre et al. (7,044,335).
Metropulos et al. lack to disclose the nozzle comprising a pop out nozzle with a retracted position and an extended position, and a nozzle frame for movement thereon.
Aguirre et al. teach, in figs. 4D, a beverage dispensing system comprising a pop out nozzle 12 with a retracted position and an extended position, and a nozzle frame 72 for movement thereon.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Aguirre et al., to modify the invention of Metropulos et al. with the nozzle comprising a pop out nozzle and a nozzle frame for movement thereon with a retracted position and an extended position in order to put the nozzle in towed position when it is used.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Metropulos et al. in view of Newman et al. (2009/0069934).
Metropulos et al. lack to disclose the beverage dispensing system comprising an RFID reader and wherein one or more of the plurality of internal ingredient containers comprise an RFID tag thereon.
Newman et al. teaches, in fig. 1, a beverage dispensing system comprising an RFID reader and one or more of the plurality of internal ingredient containers comprise an RFID tag thereon (see [0053]-[0058].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Newman et al., to modify the invention of Metropulos with the beverage dispensing system comprising an RFID reader and wherein one or more of the plurality of internal ingredient containers comprise an RFID tag thereon in order to identify the information of the ingredient containers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        May 6, 2021